The above entitled case is before us at this time upon the appeal of the respondents from an order of the Superior Court authorizing the receiver of Miller's Sons, Inc., one of the respondents, finally to adjust and compromise the claims of that corporation against certain insurance companies named in the order for the sum of $18,500, together with interest and dividends accrued thereon while the sum has been held in escrow, in full discharge and satisfaction of said claim of Miller's Sons, Inc.
The order appealed from is interlocutory and question has arisen as to whether it is appealable at this time before the entry of final decree in the cause. If the receiver should exercise the authority given him under the order before determination by this court as to its propriety, and later we should hold the order to have been erroneously entered, great embarrassment would arise to said insurance companies and to the receiver, and irreparable injury might result to the respondent, Miller's Sons, Inc., through the loss of its claims against the insurance companies. We shall not hesitate, therefore, to hold that the order appealed from, though technically interlocutory, has such an element of finality as properly to bring it within the construction which we have given to the statute relating to appeals in equity. We find the order of the Superior Court now in question to be a final and appealable order entered upon a distinct division of the cause. McAuslan v. McAuslan,34 R.I. 462 at 470.
The order in question was one clearly within the jurisdiction of the Superior Court to enter. We have thoroughly considered the record relating to the application of the receiver upon which the order was made, and also the other matters contained in the record of the case which bear upon the propriety of the order, and find nothing therein which would lead us to set aside the action of the Superior Court. *Page 237 
The appeal is denied, the order of the Superior Court is affirmed, and the cause is remanded to that court for further proceedings.